Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
                        DETAILED ACTION	

1. 	This action is response to the amendment filed on 28 April 2021 in which claims 1-20 are presented for future examination. 

                                                      Allowable Subject Matter

2.	Claims 1-20 are allowable in light of the Applicant’s argument with approval Terminal Disclaimer (TD) and in light of the prior art made of record.

                     Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20070043940 and the Applicant’s provided IDS, Foreign Patent 2006095269 (WO) combined. 
Claims 1, 14 and 17 in conjunction with all other limitations of the dependent claims, "responsive to the determination that adjusting the authentication scheme will improve the probable degree to which the system for authenticating users will meet the set of preferences, adjusting the authentication scheme of the system for authenticating users; and performing an authentication of a user based on the adjusted authentication scheme." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


        Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890